Per Curiam,
This is an appeal from an order refusing the application of the appellants to open the biddings at a sheriff’s sale. We cannot see why the application was not granted. It seems to have been made promptly, accompanied by an offer to raise the bid of the purchaser by the sum of five hundred dollars at least. This was' a substantial advance upon the price at which the pz'operty had been struck down, and we should be glad if the learned judge had given some reason for denying the appellants the opportunity they asked. The subject is however one which belongs to the class over which the courts exercise a discretionary power, in view of all the circumstances presented to them for consideration. We cannot presume that this power was abused in this instance, and except for an abuse of it we do not ordinarily interfere izz matters resting in the discretion of the lower courts.
The appeal is dismissed.